DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/28/2022.
Applicant’s amendments filed 10/28/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281329 to Mallikarjunaswamy in view of Gerrish et al. (US Patent No. 7,196,889, hereinafter Gerrish) and Marreiro et al. (US 2017/0077082, hereinafter Marreiro).
With respect to Claim 1, Mallikarjunaswamy discloses a transient voltage suppression device (e.g., TVS circuit including Zener diode and silicon-controlled rectifier (SCR)) (Mallikarjunaswamy, Figs. 2A, 3A-3G, ¶0011-¶0016, ¶0025, ¶0031-¶0035), comprising:
       a substrate (e.g., P substrate 200) (Mallikarjunaswamy, Fig. 3A, ¶0031), the substrate (200) being of a second conductivity type (e.g., P-type);
       a first conductivity type well region (e.g., N wells including 230, 245, and 255) (Mallikarjunaswamy, Fig. 3A, ¶0031) disposed in the substrate (200) and comprising a first well (230), a second well (245), and a third well (255);
       a second conductivity type well region (e.g., P well 240 and P well 240’ including P type region 210) (Mallikarjunaswamy, Fig. 3A, ¶0031) disposed in the substrate (200) and comprising a fourth well (240’/210) and a fifth well (240), the fourth well (240’/210) being disposed between the first well (230) and the second well (245) to isolate the first well and the second well from each other, the fifth well (PW) being disposed between the second well (245) and the third well (255) to isolate the second well and the third well from each other, the first conductivity type (e.g., N-type) and the second conductivity type (e.g., P-type) being conductivity types opposite to each other;
      a Zener diode well region (210) (Mallikarjunaswamy, Fig. 3A, ¶0031) being of the second conductivity type (P-type) and disposed adjacent the first well (230);
      a first doped region (e.g., N+ region 215) (Mallikarjunaswamy, Fig. 3A, ¶0031) being of the first conductivity type (N-type) and disposed in the Zener diode well region (210);
       a second doped region (e.g., P+ region 220) (Mallikarjunaswamy, Fig. 3A, ¶0031) being of the second conductivity type (P-type) and disposed in the first well region (230);
       a third doped region (e.g., N+ region in the N well 245) being of the first conductivity type (N type) and disposed in the second well (245);
       a fourth doped region (265) being of the first conductivity type (N-type) and disposed in the third well (255); and
       a fifth doped region (260) being of the second conductivity type (P-type) and disposed in the third well (255);
       wherein the third doped region (e.g., N+ region in the N well 245), the second well (245), the first well (230), and the second doped region (220) constitute a silicon-controlled rectifier (SCR) (Mallikarjunaswamy, Figs. 2A, 3A, ¶0031), the second doped region (220) (Mallikarjunaswamy, Fig. 3A, ¶0031) being used as an anode region of the silicon-controlled rectifier (SCR), the third doped region (e.g., N+ region in the N well 245) being used as a cathode region of the silicon-controlled rectifier (SCR), the second doped region (P+ region 220 connected to the first terminal 110 through the node 118) (Mallikarjunaswamy, Figs. 2A, 3A, ¶0031) being used as a first potential terminal, the first doped region (215) (Mallikarjunaswamy, Fig. 2A, 3A, ¶0031) being used as a cathode of a Zener diode (130), the Zener diode well region (210) is used as an anode of the Zener diode(130) (Mallikarjunaswamy, Fig. 2A, 3A, ¶0031),  the fifth doped region (260) is used as an anode of a first diode (155), the fourth doped region (265) is used as a cathode of the first diode (155), the fifth doped region (260) and the third doped region (e.g., N+ region in the N well 245 connected to the second terminal 105) being electrically connected to each other (e.g., through the node 118) (Mallikarjunaswamy, Figs. 2A, 3A, ¶0031, ¶0025) being used as a second potential terminal, the fourth doped region (265) being electrically connected to the first doped region (215), and
       wherein the Zener diode (130) and the first diode (155) (Mallikarjunaswamy, Figs. 2A, 3A, ¶0031, ¶0025) are connected in series, with the cathode region (215) of the Zener diode (130) connecting to the cathode (265) of the first diode (155).
Further, Mallikarjunaswamy does not specifically disclose (1) a Zener diode well region being disposed in the first well; a second doped region being disposed in the Zener diode well region; wherein the Zener diode well region constitute a silicon-controlled rectifier; (2) wherein the fourth well constitute a silicon-controlled rectifier.
Regarding (1), Gerrish teaches a protection device (Gerrish, Fig. 4, Col. 1, lines 6-8; Col. 2, lines 29-41;Col.3, lines 7-12; lines 50-67; Col. 4, lines 1-44) comprising a Zener diode (22) formed by a first doped region (e.g., N+ region 44) in a Zener diode well region (e.g., the P-well 40) disposed in the first well (e.g., 32) over the P-type substrate (30) between the isolation regions (54). In Gerrish, a silicon controlled rectifier (SCR) is formed in the Zener diode well region (40) and the first well (32) with the Zener diode (22) acting as a trigger of the SCR. The SCR of Gerrish is formed by the PNP transistor (12) and NPN transistor (16) and including a second doped region (e.g., P+ region 46) being disposed in the Zener diode well region (40). Further, Gerrish teaches that forming the Zener diode (22) (Gerrish, Fig. 4, Col. 4, lines 9-16) in the Zener diode well region (40) (that is the base of the NPN transistor 16) results in an evenly distributed resistance from the anode of the Zener diode (22) to the base of the NPN transistor (16), and this causes an even distribution of injected carriers which results in a uniform and fast trigger of the NPN transistor (16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient voltage suppression device of Mallikarjunaswamy by forming a Zener diode in the Zener diode well region that constitute a portion of the SCR the NPN transistor and the PNP transistor as taught by Gerrish to have a Zener diode well region being disposed in the first well; a second doped region being disposed in the Zener diode well region; wherein the Zener diode well region constitute a silicon-controlled rectifier in order to evenly distribute resistance from an anode of a Zener diode to a base of the NPN transistor, and thus to provide a uniform and fast trigger of the NPN transistor (Gerrish, Col. 1, lines 43-57; Col. 4, lines 9-16).
Regarding (2), Marreiro teaches ESD protection device (Marreiro, Figs. 4A-4B, 5A-5D, 6, ¶0004, ¶0024-¶0048) providing a fast response time to an ESD with low turn-on voltage and a high holding current, wherein the ESD device includes a silicon-controlled rectifier (SCR) represented by a PNP transistor and NPN transistor (Marreiro, Figs. 4A-4B, 5A-5D, ¶0027-¶0030) between a ground terminal and pad terminal. In Marreiro, the fourth well (P3) (Marreiro, Fig. 6, ¶0048) is formed to modify the gain of the NPN transistor portion of the SCR to increase the holding current of the SCR.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient voltage suppression device of Mallikarjunaswamy by forming an additional p-type well in the SCR region as a fourth well as taught by Marreiro to have the transient voltage suppression device, wherein the fourth well constitute a silicon-controlled rectifier in order to provide improved ESD device having a fast response time to an ESD with low turn-on voltage and a high holding current (Marreiro, ¶0004, ¶0039, ¶0048).
Regarding claim 2, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy discloses the transient voltage suppression device, wherein the second potential terminal  is adapted (e.g., the N+ third region in the second N well 245 is connected through the NPN transistor 140 to the pad 110) (Mallikarjunaswamy, Fig. 3A, 3E, ¶0031) to be electrically connected to an input/output terminal (110), and the first potential terminal is adapted (e.g., P+ region 220 forms PNP transistor 142 connected to the ground pad 105 through the p well 240 and the P region 242) (Mallikarjunaswamy, Fig. 3A, ¶0031) to be connected to ground (105).
Regarding claim 4, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy discloses the transient voltage suppression device, further comprising an enhancing well (e.g., P-type region 242) (Mallikarjunaswamy, Fig. 3A, ¶0031) of the second conductivity type (P type), the enhancing well being disposed in the fifth well (240).
Regarding claim 5, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy discloses the transient voltage suppression device, wherein the first conductivity type is N-type (Mallikarjunaswamy, Fig. 3A, ¶0031), and the second conductivity type is P-type.
Regarding claim 6, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy discloses the transient voltage suppression device, wherein the silicon-controlled rectifier (Mallikarjunaswamy, Fig. 3A, ¶0031) comprises an NPN transistor (140) and a PNP transistor (142).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281329 Mallikarjunaswamy in view of Gerrish (US Patent No. 7,196,889) and Marreiro (US 2017/0077082) as applied to claim 1, and further in view Gendron et al. (US 2010/0320501, hereinafter Gendron).
Regarding claim 3, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy does not specifically disclose that the first conductivity type well region and the second conductivity type well region have a junction depth in a range from 7 micrometers to 15 micrometers. However, Gendron teaches forming ESD protection device (Gendron, Fig. 6, ¶0020, ¶0022-¶0030) including a plurality of wells (e.g., NWEL 84/84’) of a specific depth (e.g., 841) to form a silicon-controlled rectifier (SCR), wherein the depth is desirably equal to a thickness (811) (Gendron, Fig. 6, ¶0022, ¶0028, ¶0030) of epi layer (81) formed on a substrate (e.g., 78), and is in a range of about 0.5 to 21 micrometers or in a range of about 1.5 micrometers to about 4 micrometers. The claimed range lies inside the range (0.5- 21 micrometers) disclosed by the prior art.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transient voltage suppression device of Mallikarjunaswamy/Gerrish/ Marreiro by forming a plurality of wells of a specific depth equal to a thickness of epi layer as taught by Gendron to have the device, wherein the first conductivity type well region and the second conductivity type well region have a junction depth in a range from 7 micrometers to 15 micrometers in order to provide improved ESD protection device that is immune to rapid signal transients and is suitable on high speed devices (Gendron, ¶0020, ¶0030).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281329 Mallikarjunaswamy in view of Gerrish (US Patent No. 7,196,889) and Marreiro (US 2017/0077082) as applied to claim 1, and further in view Mallikarjunaswamy (US Patent No. 8,542,470, hereinafter Mallikarjunaswamy (‘470)).
Regarding claim 7, Mallikarjunaswamy in view of Gerrish and Marreiro discloses the transient voltage suppression device of claim 1. Further, Mallikarjunaswamy does not specifically disclose that the second conductivity type well region further comprises a sixth well and a seventh well, the first well being disposed between the fourth well and the sixth well, and the third well being disposed between the seventh well and the fifth well. However, Mallikarjunaswamy (‘470) discloses the transient voltage suppression device, wherein the second conductivity type well region further comprises a sixth well and a seventh well (P+/PW guard rings 270) (Mallikarjunaswamy (‘470), Figs. 3A, 3E-3G, Col. 6, lines 23-25), but does not specifically disclose that the first well being disposed between the fourth well and the fifth well, and the third well being disposed between the seventh well and the fifth well.
Further, Mallikarjunaswamy (‘470) teaches forming P+/PW regions (270) as guard rings (Mallikarjunaswamy (‘470), Figs. 3A, 3E-3G, Col. 6, lines 23-25) to suppress latch-up during ESD transient between I/Os and I/O to VCC.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transient voltage suppression device of Mallikarjunaswamy/Gerrish/ Marreiro by forming additional P- type wells as guard rings as taught by Mallikarjunaswamy (‘470), wherein the additional P- type wells surround the device including the first well and the third well of Mallikarjunaswamy to have the second conductivity type well region that further comprises a sixth well and a seventh well, the first well being disposed between the fourth well and the sixth well, and the third well being disposed between the seventh well and the fifth well in order to suppress latch-up during ESD transient, and thus to obtain improved TVS circuit  having improved protecting characteristics (Mallikarjunaswamy (‘470), Col. 2, lines 49-59; Col. 6, lines 23-25).
Regarding claim 8, Mallikarjunaswamy in view of Gerrish, Marreiro, and Mallikarjunaswamy (‘470) discloses the transient voltage suppression device of claim 7. Further, Mallikarjunaswamy discloses an isolation structure (OX) (Mallikarjunaswamy, Fig. 3A) on the N type well (NW), but does not specifically disclose the transient voltage suppression device, further comprising: a first isolation structure disposed between the fourth doped region and the fifth doped region and isolating the fourth doped region and the fifth doped region from each other; a second isolation structure disposed between the third doped region and the fourth doped region and isolating the third doped region and the fourth doped region from each other; and third isolation structures disposed on upper surfaces of the sixth well and the seventh well.
However, Marreiro teaches an isolation structure (205) (Marreiro, Figs. 4A, 5B, 6, ¶0028, ¶0039-¶0041) disposed between the fourth doped region (408, cathode of diode D2) and the fifth doped region (406, anode of diode D2) and isolating the fourth doped region and the fifth doped region from each other; an isolation structure (205) disposed between the third doped region (e.g., N+ region 212, cathode of the SCR) and the fourth doped region (408, cathode of diode D2) and isolating the third doped region and the fourth doped region from each other (e.g., cathode of the SCR 212 and the anode of the SCR 210 are isolated from the diode D2 having cathode 408 and the anode 406 with patterned isolation regions 205); and isolation structures (e.g., patterned isolation regions 205) (Marreiro, Figs. 4A, 5B, 6, ¶0028, ¶0048) are disposed on upper surfaces of the isolation wells (e.g., including isolation structures 204) including P-type isolation well (e.g., P3, in Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transient voltage suppression device of Mallikarjunaswamy/Gerrish/ Marreiro/ Mallikarjunaswamy (‘470)  by forming patterned isolation structures on upper surfaces of the protection circuit including SCR and the diode and the plurality of N type and P type wells as taught by Marreiro to have the transient voltage suppression device, further comprising: a first isolation structure disposed between the fourth doped region and the fifth doped region and isolating the fourth doped region and the fifth doped region from each other; a second isolation structure disposed between the third doped region and the fourth doped region and isolating the third doped region and the fourth doped region from each other; and third isolation structures disposed on upper surfaces of the sixth well and the seventh well in order to provide improved ESD device having a fast response time to an ESD with low turn-on voltage and a high holding current (Marreiro, ¶0004, ¶0028, ¶0039, ¶0048).
Regarding claim 9, Mallikarjunaswamy in view of Gerrish, Marreiro, and Mallikarjunaswamy (‘470) discloses the transient voltage suppression device of claim 8. Further, Mallikarjunaswamy does not specifically disclose that the first, the second and the third isolation structures are made of an oxide insulating material. However, Marreiro teaches an isolation structure (205) (Marreiro, Figs. 4A, 5B, 6, ¶0028) disposed at the same time as forming an oxide (e.g., SiO2) in the isolation trenches (204).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transient voltage suppression device of Mallikarjunaswamy/Gerrish/ Marreiro/ Mallikarjunaswamy (‘470)  by forming isolation structures as taught by Marreiro to have the first, the second and the third isolation structures are made of an oxide insulating material in order to provide improved ESD device having a fast response time to an ESD with low turn-on voltage and a high holding current (Marreiro, ¶0004, ¶0028, ¶0039, ¶0048).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891